DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (08/31/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Acknowledgements

3.	Upon new entry, claims (1 -4, 7 -11, 14 -18, and 21 -26) remain pending on this application, of which claims (1, 2, 4, 7-11 and 14-18), claims (21 -26) newly added, and claims (5, 6, 12, 13, 19 and 20) cancelled.

4.	The Examiner undersigned would like to thanks Atty. W. Jacklin (Reg. No. 64,894) for the new list of amendments and the detailed remarks provided on (08/31/2021). 

                                                           Notice of Allowance

5.	In view of the new amendments, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -4, 7 -11, 14 -18, and 21 -26) appears below as following: 

                                                       Reasons for Allowance

6.	The following is the Examiners statement of reasons for allowance:

6.1.	The three (3) parallel running independent claims on record (1, 8 and 15), and the associated dependencies are directed to a codec system (Fig. 8), comprising a multichannel rate control technique (Fig. 2) that employs “quality metric” and “RD curves” estimation and analysis (Figs 5, 6), for each of the channels involved, in order to concurrently optimize the “QP step process” during data coding. 
This technique clearly improves the channel’s rate control feature, by exploiting the early availability of encoding statistics from lower resolution channels, used in the higher resolution channels process steps; [Instant specs].

6.2.	The new set of amended and newly added feature-claims, has/have no analogous in the art, at the time the invention was made or filed, and it is therefore considered a novelty. 

6.3.	The below list of Prior art on record (see Section 7), and specifically the previously presented PA combination on record, fails to fairly disclose and/or suggest the feature proposed features steps as claimed. 

6.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.
                                                            
                                                            




      Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure: 

7.1. Patent documentation

US 20020094031 A1		Ngai; et al.		H04N19/436; H04N19/61; H04N19/152; 
US 20080225945 A1		Wu; et al.		H04N19/17; H04N19/33; H04N19/61; 
US 8238444 B2		Huang; et al.		H04N19/147; H04N19/61; H04N19/154; 
US 8,326,067 B2		Furbeck; et al.		H04N19/147; H04N19/126; H04N19/19;
US 8331441 B2		Yang; et al.		H04N19/147; H04N19/103; H04N19/61;
US 9,118,944 B2		Chou; et al.		H04N19/147; H04N19/174; H04N19/187; 

7.2. Non-Patent documentation:

_ Multi-channel joint rate control of VBR mpeg encoded video for DBS appls; 1994;
_ Multiplexing of variable rate encoded streams; 1994;
_ Joint rate control for multi-program video coding; Wang - 1996;
_ Statistical multiplexing using MPEG-2 video encoders; 2002;

                   CONCLUSIONS

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.